Mr. Justice Hutchison
delivered the opinion of the Court.
Miguel A. Bustelo in' an action against A. Lugo Viñas attached a life insurance policy in the possession of Mrs. Lugo Viñas as assignee of one Juan Rivera Sánchez. Mrs. Lugo Viñas intervened claiming exclusive ownership of the policy, and the district court dissolved the attachment.
Article 428 of the Code of Commerce provides in substance that the proceeds of a life insurance policy belong to the beneficiary “even against the claims of the legitimate heirs or creditors of any kind whatsoever of the person who effected the insurance in favor of the former.” It does not *103say that when the indorsee of a beneficiary is a married man or woman, the policy or the proceeds thereof shall he his or her separate property. A life insurance policy held by a married woman as the indorsee of a beneficiary, or of an assured who is not her husband, is presumed to be community property. Civil Code, section 1322 (Comp. St., sec. 4428); Bolinger v. Wright, 143 Cal. 292. The case of Cádiz v. Jiménez, 30 P.R.R. 33, relied upon by the district judge, is not in point.
The judgment appealed from, in so far as the pronouncement as to dissolution of the attachment is concerned, must be reversed.